EXHIBIT 10.7















______________________________








DUKE REALTY CORPORATION
2005 DIU REPLACEMENT PLAN
(Amended and Restated as of January 30, 2008)








___________________________________








--------------------------------------------------------------------------------





DUKE REALTY CORPORATION
2005 DIU REPLACEMENT PLAN
Amended and Restated as of January 30, 2008
ARTICLE 1 INTRODUCTION
2


1.1    Purpose
2


1.2    Background
2


1.3    Subplan of the LTIP
2


1.4    Eligibility and Participation
2


ARTICLE 2 DEFINITIONS
2


2.1    Definitions
2


ARTICLE 3 ADMINISTRATION
3


3.1    Administration
3


3.2    Reliance
4


3.3    Indemnification
4


ARTICLE 4 PERFORMANCE UNITS
4


4.1    Grant of Performance Units
4


4.2    Vesting of Performance Units
4


4.3    Calculation of Performance Unit Value
4


4.4    Periodic Distributions
5


4.5    Expiration Date and Final Distribution
5


4.6    Manner of Payment
6


4.7    Withholding of Taxes
6


4.8    Special Provisions Relating to Section 409A of the Code
6


ARTICLE 5 AMENDMENT, MODIFICATION AND TERMINATION
7


5.1    Amendment, Modification and Termination
7


ARTICLE 6 GENERAL PROVISIONS
7


6.1    Adjustments
7


6.2    Information to be Furnished by Participants
7


6.3    No Implied Rights
7


6.4    Evidence
7


6.5    Gender and Number
7


6.6    Action by the Company
8


6.7    Controlling Laws
8


6.8    Mistake of Fact
8


6.9    Severability
8


6.10    Effect of Headings
8


6.11    Nontransferability
8


6.12    Liability
8


6.13    Funding
8


6.14    Expenses of the Plan
8


6.15    Effective Date
9















--------------------------------------------------------------------------------





DUKE REALTY CORPORATION
2005 DIU REPLACEMENT PLAN
(Amended and Restated as of January 30, 2008)
ARTICLE 1
INTRODUCTION
1.1.    PURPOSE. This Duke Realty Corporation 2005 DIU Replacement Plan (this
“Plan”) is designed to retain selected directors, officers and employees of the
Company and to encourage the growth of the Company and its Affiliates.


1.2.    BACKGROUND. The Company maintains (i) the 1995 Dividend Increase Unit
Plan of Duke Realty Services Limited Partnership, as amended, and (ii) the 1999
Directors’ Stock Option and Dividend Increase Unit Plan of Duke Realty
Investments, Inc., as amended (the “DIU Plans”) under which selected directors,
officers and employees have been granted dividend increase units (“DIUs”). The
DIUs provide the holder a cash benefit measured by the increase in the Company’s
dividend over the term of the award. In 2005, changes in U.S. tax laws,
specifically the enactment of Section 409A of the Code, adversely affected the
design and operation of DIUs that remained unvested as of January 1, 2005
(“Non-Grandfathered DIUs”). In keeping with transitional relief provided in
proposed Treasury regulations, certain individuals have voluntarily cancelled
their Non-Grandfathered DIUs in exchange for awards under this Plan, which are
designed to comply with Section 409A of the Code and provide a benefit that is
similarly measured by the increase in the Company’s dividend over the term of
the award.


1.3.    SUBPLAN OF THE EQUITY INCENTIVE PLAN. This Plan is adopted and operated
as a subplan of the Duke Realty Corporation 2005 Long-Term Incentive Plan (the
“LTIP”). The awards granted pursuant to this Plan are granted as Performance
Units under Article 9 of the LTIP and are subject to all of the terms and
conditions of the LTIP. The terms contained in the LTIP are incorporated into
and made a part of this Plan with respect to the Performance Units granted
pursuant hereto and any such awards shall be governed by and construed in
accordance with the LTIP. In the event of any actual or alleged conflict between
the provisions of the LTIP and the provisions of this Plan, the provisions of
the LTIP shall be controlling and determinative. This Plan does not constitute a
separate source of Shares for the settlement of the Performance Units described
herein.


1.4.    Eligibility and Participation. Participation in this Plan is limited to
those directors, officers and employees of the Company who voluntarily
surrendered Non-Grandfathered DIUs prior to the Effective Date in exchange for
Performance Units under this Plan.
 
ARTICLE 2
DEFINITIONS
2.1.    DEFINITIONS. Unless the context clearly indicates otherwise, capitalized
terms used herein and not otherwise defined shall have the meaning assigned such
terms in the LTIP. In addition, the following capitalized terms used herein
shall have the following meanings:


(a)
“DIU” means a divided increase unit granted under one of the DIU Plans.



(b)
“DIU Plans” means, collectively, (i) the 1995 Dividend Increase Unit Plan of
Duke Realty Services Limited Partnership, as amended, and (ii) the 1999
Directors’ Stock Option and Dividend Increase Unit Plan of Duke Realty
Investments, Inc., as amended, and “DIU Plan” means any one of the DIU Plans.



(c)
“Effective Date” means October 26, 2005.



(d)
“LTIP” means the Duke Realty Corporation 2005 Long-Term Incentive Plan.



(e)
“Non-Grandfathered DIU” means a DIU that was not fully vested as of December 31,
2004.



(f)
“Participant” means an individual director, officer or employee who voluntarily
surrendered DIUs in exchange for Performance Units under this Plan.



(g)
“Valuation Date” means December 12, 2005 and August 15 of each year thereafter
during which a Performance Unit remains outstanding.



(h)
“Plan” means the subplan of the LTIP embodied herein, as amended from time to
time, known as the Duke Realty Corporation 2005 DIU Replacement Plan.



(i)
“Retirement” means a Participant’s Separation from Service with the Company or
an Affiliate on or after the age of 55 years.



(j)
“Separation from Service” has the meaning given such term in Section 409A of the
Code, without giving effect to any elective provisions that may be available
under such definition.



(k)
“Surrendered DIU” means the DIU surrendered by a Participant that is replaced by
a particular Performance Unit granted under this Plan.



ARTICLE 3
ADMINISTRATION
3.1.    ADMINISTRATION. The Plan shall be administered by the Committee. Subject
to the provisions of this Plan and the LTIP, the Committee shall be authorized
to interpret this Plan, to establish, amend and rescind any rules and
regulations relating to this Plan, and to make all other determinations
necessary or advisable for the administration of this Plan. The Committee’s
interpretation of this Plan, and all actions taken and determinations made by
the Committee pursuant to the powers vested in it hereunder, shall




--------------------------------------------------------------------------------



be conclusive and binding upon all parties concerned including Participants in
this Plan and the Company and its stockholders. The Committee may appoint a plan
administrator to carry out the ministerial functions of this Plan, but the
administrator shall have no other authority or powers of the Committee.


3.2.    RELIANCE    . In administering this Plan, the Committee may rely upon
any information furnished by the Company, its public accountants and other
experts. No individual will have personal liability by reason of anything done
or omitted to be done by the Company or the Committee in connection with this
Plan. This limitation of liability shall not be exclusive of any other
limitation of liability to which any such person may be entitled under the
Company’s certificate of incorporation or otherwise.


3.3.    INDEMNIFICATION    . Each person who is or has been a member of the
Committee or who otherwise participates in the administration or operation of
this Plan shall be indemnified by the Company against, and held harmless from,
any loss, cost, liability or expense that may be imposed upon or incurred by him
or her in connection with or resulting from any claim, action, suit or
proceeding in which such person may be involved by reason of any action taken or
failure to act under this Plan and shall be fully reimbursed by the Company for
any and all amounts paid by such person in satisfaction of judgment against him
or her in any such action, suit or proceeding, provided he or she will give the
Company an opportunity, by written notice to the Committee, to defend the same
at the Company’s own expense before he or she undertakes to defend it on his or
her own behalf. This right of indemnification shall not be exclusive of any
other rights of indemnification to which any such person may be entitled under
the Company’s certificate of incorporation, bylaws, contract or Indiana law.
ARTICLE 4
PERFORMANCE UNITS
4.1.    Grant of Performance Units. The Committee shall grant Performance Units
to each Participant on the Effective Date. Each Performance Unit represents the
right to receive future payments equal to the value of the incremental increase
in the annualized dividends on the Stock over time, divided by a base dividend
yield, as described herein. No grants will be made under this Plan except on the
Effective Date.


4.2.    Vesting of Performance Units. Each Performance Unit will vest on the
same schedule as the corresponding Surrendered DIU, as provided on Exhibit A, or
earlier upon the occurrence of a Change in Control. In addition, the Performance
Units held by a Participant will vest in full upon his or her Separation from
Service as a result of Disability, death or Retirement. If a Participant
terminates employment or service as a director for any other reason prior to the
vesting date, he or she will forfeit any unvested Performance Units as of the
date of such termination.


4.3.    Calculation of Performance Unit Value. On each Valuation Date, a
Performance Unit will be valued for all purposes under this Plan in accordance
with the following formula, based on the following defined concepts.



- 3 -



--------------------------------------------------------------------------------



A.
Base Stock Price (Fair Market Value per Share as of original grant date of the
Surrendered DIU, as reflected on Exhibit A)



B.
Base Dividend Rate (quarterly cash dividend rate per Share most recently
declared prior to the original grant date of the Surrendered DIU, multiplied by
four, as reflected on Exhibit A)



C.
Base Dividend Yield (B/A, as reflected on Exhibit A)



D.
Valuation Date Dividend Rate (quarterly cash dividend rate per Share most
recently declared prior to the Valuation Date, multiplied by four)



E.
Dividend Increase as of Valuation Date (D-B)



F.    Valuation Date Award Value (E/C)


For example, assume a Base Stock Price of $33.00 and Base Dividend Rate of
$1.88, for a Base Dividend Yield of 5.697%. If the most recent quarterly
dividend rate prior to the Valuation Date were $0.55, then the Performance
Unit’s value at the Valuation Date would be $5.62, determined as follows:


A
 
$33.00


 
Base Stock Price
B
 
$  1.88


 
Base Dividend Rate
C
 
5.697
%
 
Base Dividend Yield [B ÷ A ]
D
 
$  2.20


 
Valuation Date Dividend Rate $0.55 x 4
E
 
$  0.32


 
$2.20 - $1.88 = Dividend Increase as of Valuation Date (D-B)
F
 
$  5.62


 
Valuation Date Award Value (E/C)

 
4.4.    Periodic Distributions. As soon as practicable, but in any event within
60 days, following each Valuation Date, for each Performance Unit then vested, a
Participant will receive an amount equal to the Valuation Date Award Value, less
any amounts previously distributed to the Participant under this Plan with
respect to that particular Performance Unit.
 
4.5.    Expiration Date and Final Distribution. Each Performance Unit will
expire on the earlier of (i) original expiration date of Surrendered DIU, or
(ii) the date indicated in the chart below, based on the indicated circumstances
(as applicable, the “Expiration Date”). The final distribution with respect to a
Performance Unit will be made in accordance with the following chart; subject to
Section 4.8 below:



- 4 -



--------------------------------------------------------------------------------



Event
Expiration Date
Final Distribution Date
Separation from Service for Cause


immediately upon event


no further distributions
Separation from Service without Cause or due to voluntary resignation


90 days after event
as soon as practicable after Expiration Date (not more than 60 days), based on
most recent Valuation Date prior to Expiration Date


Separation from Service due to Death or Disability
1 year after event
as soon as practicable after Expiration Date (not more than 60 days), based on
most recent Valuation Date prior to Expiration Date


Separation from Service due to Retirement
original expiration date of Surrendered DIU
as soon as practicable after Expiration Date (not more than 60 days), based on
most recent Valuation Date prior to Expiration Date


Change in Control
immediately upon event
as soon as practicable after Expiration Date (not more than 60 days), based on
most recent Valuation Date prior to Expiration Date





4.6.    Manner of Payment. Payment of benefits under this Plan to participants
who are Non-Employee Directors shall be made in the form of Shares granted under
the LTIP, and payment of benefits under this Plan to all other Participants
shall be made in cash. The number of Shares to be issued to a Non-Employee
Director Participant on a given Valuation Date shall be determined by dividing
the dollar amount of the payment by the Fair Market Value on the Valuation Date
and rounding to the nearest whole Share.
 
4.7.    Withholding of Taxes. The Company shall have the authority and the right
to deduct or withhold, or require a Participant to remit to the Company, an
amount sufficient to satisfy federal, state, and local taxes (including the
Participant’s FICA obligation) required by law to be withheld with respect to
any taxable event arising as a result of this Plan.


4.8.    Special Provisions Relating to Section 409A of the Code. Notwithstanding
anything in the Plan or in any Performance Unit Award Certificate to the
contrary, if any amount or benefit that would constitute non-exempt “deferred
compensation” for purposes of Section 409A of the Code would otherwise be
payable or distributable under this Plan or in any Performance Unit Award
Certificate by reason of a Participant’s Separation from Service during a period
in which the Participant is a Specified Employee (as defined below), then,
subject to any permissible acceleration of payment by the Committee under Treas.
Reg. Section 1.409A-3(j)(4)(ii) (domestic relations order), (j)(4)(iii)
(conflicts of interest), or (j)(4)(vi) (payment of employment taxes), the
Participant’s right to receive payment or distribution of such non-exempt
deferred compensation will be delayed until the earlier of

- 5 -



--------------------------------------------------------------------------------



the Participant’s death or the first day of the seventh month following the
Participant’s Separation from Service.


For purposes of this Plan, the term “Specified Employee” has the meaning given
such term in Code Section 409A and the final regulations thereunder, provided,
however, that, as permitted in such final regulations, the Company’s Specified
Employees and its application of the six-month delay rule of Code Section
409A(a)(2)(B)(i) shall be determined in accordance with rules adopted by the
Board, which shall be applied consistently with respect to all nonqualified
deferred compensation arrangements of the Company, including this Plan.
ARTICLE 5
AMENDMENT, MODIFICATION AND TERMINATION
5.1.    AMENDMENT, MODIFICATION AND TERMINATION. The Committee may terminate,
modify or amend this Plan at any time; provided, however, that no termination,
modification or amendment of this Plan may, without the consent of the
Participant, adversely affect a Participant’s rights with respect to a
Performance Unit previously granted under this Plan.


ARTICLE 6
GENERAL PROVISIONS
6.1.    ADJUSTMENTS. The adjustment provisions of the LTIP shall apply with
respect to Performance Units granted pursuant to this Plan.


6.2.    INFORMATION TO BE FURNISHED BY PARTICIPANTS. Participants, or any other
persons entitled to benefits under this Plan, must furnish to the Committee such
documents, evidence, data or other information as the Committee considers
necessary or desirable for the purpose of administering this Plan. The benefits
under this Plan for each Participant, and each other person who is entitled to
benefits hereunder, are to be provided on the condition that such person furnish
full, true and complete data, evidence or other information, and that he or she
promptly sign any document reasonably related to the administration of this Plan
as requested by the Committee.
 
6.3    NO IMPLIED RIGHTS. The Plan does not constitute a contract of employment
or service and participation in this Plan will not give a Participant the right
to be rehired or retained in the employ or service of the Company, nor will
participation in this Plan give any Participant any right or claim to any
benefit under this Plan, unless such right or claim has specifically accrued
under the terms of this Plan.
 
6.4.    EVIDENCE. Evidence required of anyone under this Plan may be by
certificate, affidavit, document or other information which the person relying
thereon considers pertinent and reliable, and signed, made or presented by the
proper party or parties.
 
6.5.    GENDER AND NUMBER.  Where the context admits, words in the masculine
gender shall include the feminine gender, the plural shall include the singular
and the singular shall include the plural.
 

- 6 -



--------------------------------------------------------------------------------



6.6.    ACTION BY THE COMPANY.  Any action required of or permitted by the
Company under this Plan shall be by resolution of the Committee or by a person
or persons authorized by resolution of the Committee.
 
6.7.    CONTROLLING LAWS.  Except to the extent superseded by laws of the United
States, the laws of Indiana shall be controlling in all matters relating to this
Plan.
 
6.8.    MISTAKE OF FACT.  Any mistake of fact or misstatement of fact shall be
corrected when it becomes known and proper adjustment made by reason thereof.
 
6.9.    SEVERABILITY.  In the event any provisions of this Plan shall be held to
be illegal or invalid for any reason, such illegality or invalidity shall not
affect the remaining parts of this Plan, and this Plan shall be construed and
endorsed as if such illegal or invalid provisions had never been contained in
this Plan.
 
6.10.    EFFECT OF HEADINGS.  The descriptive headings of the sections of this
Plan are inserted for convenience of reference and identification only and do
not constitute a part of this Plan for purposes of interpretation.
 
6.11.    NONTRANSFERABILITY.  No Performance Unit shall be transferable, except
by the Participant’s will or the law of descent and distribution. The
Performance Unit and any rights and privileges pertaining thereto shall not be
transferred, assigned, pledged or hypothecated by a Participant in any way,
whether by operation of law or otherwise, and shall not be subject to execution,
attachment or similar process.
 
6.12.    LIABILITY.  No member of the Board of Directors or the Committee or any
officer or employee of the Company or its Affiliates shall be personally liable
for any action, omission or determination made in good faith in connection with
this Plan. By participating in this Plan, each Participant agrees to release and
hold harmless the Company, the Affiliates (and their respective directors,
officers and employees) and the Committee from and against any tax liability,
including without limitation, interest and penalties, incurred by the
Participant in connection with his or her participation in this Plan.
 
6.13.    FUNDING. Benefits payable under this Plan to a Participant or to a
beneficiary will be paid by the Company from its general assets. The Company is
not required to segregate on its books or otherwise establish any funding
procedure for any amount to be used for the payment of benefits under this Plan.
The Company may, however, in its sole discretion, set funds aside in investments
to meet its anticipated obligations under this Plan. Any such action or
set-aside may not be deemed to create a trust of any kind between the Company
and any Participant or beneficiary or to constitute the funding of any Plan
benefits.  Consequently, any person entitled to a payment under this Plan will
have no rights greater than the rights of any other unsecured creditor of the
Company.


6.14.    EXPENSES OF THE PLAN. The expenses of administering the Plan shall be
borne by the Company.
    

- 7 -



--------------------------------------------------------------------------------



6.15.    EFFECTIVE DATE. The Plan was originally adopted by the Board on October
26, 2005, and became effective on that date (the “Effective Date”). The Plan was
amended and restated as of January 30, 2008.






DUKE REALTY CORPORATION
By:
/s/    Dennis D. Oklak
 
 
Dennis D. Oklak
 
 
Chairman of the Board and
 
 
Chief Executive Officer
 






- 8 -



--------------------------------------------------------------------------------



EXHIBIT A


DIU Replacement Plan Performance Unit Awards
to Employees Payable in Cash


Grant Date of Surrendered DIU
Base Dividend Rate
Base Stock Price
Base Dividend Yield
Total Units Vesting 2005
Total Units Vesting 2006
Total Units Vesting 2007
Total Units Vesting 2008
Total Units Vesting 2009
Total Units Awarded
Expiration Date
7/28/04
$1.84
$31.29
5.8805%
2,900
2,900
2,900
2,900
2,900
14,500
7/28/14
1/28/04
$1.84
$32.51
5.6598%
72,790
72,350
72,327
72,313
72,287
362,067
1/28/14
7/30/03
$1.82
$29.23
6.2265%
2,000
2,000
2,000
2,000
 
8,000
7/30/13
2/19/03
$1.82
$25.42
7.1597%
74,945
78,638
78,618
78,601
 
310,802
2/19/13
1/30/02
$1.80
$23.35
7.7088%
65,216
70,321
70,304
 
 
205,841
1/30/12
1/31/01
$1.72
$24.98
6.8855%
61,718
65,459
 
 
 
127,177
1/31/11
1/25/00
$1.56
$20.00
7.8000%
55,496
 
 
 
 
55,496
1/25/10
Sum of Awards under the DIU Replacement Plan
Payable in Cash – Employees
1,083,883
 
















































- 9 -



--------------------------------------------------------------------------------



DIU Replacement Plan Performance Unit Awards
To Non-Employee Directors Payable in Stock


Grant Date of Surrendered DIU
Base Dividend Rate
Base Stock Price
Base Dividend Yield
Total Units Vesting 2005
Total Units Vesting 2006
Total Units Vesting 2007
Total Units Vesting 2008
Total Units Vesting 2009
Total Units Awarded
Expiration Date
10/27/04
$1.86
$34.14
5.4482%
1,000
1,000
1,000
1,000
1,000
5,000
10/27/14
1/28/04
$1.84
$32.51
5.6598%
5,000
5,000
5,000
5,000
5,000
25,000
1/28/14
4/30/03
$1.82
$27.40
6.6423%
1,000
1,000
1,000
1,000
 
4,000
4/30/13
1/29/03
$1.82
$29.23
6.2265%
4,500
4,500
4,500
4,500
 
18,000
1/29/03
4/24/02
$1.80
$25.50
7.0588%
1,000
1,000
1,000
 
 
3,000
4/24/12
1/30/02
$1.80
$23.35
7.7088%
4,000
4,000
4,000
 
 
12,000
1/30/12
1/31/01
$1.72
$24.98
6.8855%
4,000
4,000
 
 
 
8,000
1/31/11
1/25/00
$1.56
$20.00
7.8000%
4,000
 
 
 
 
4,000
1/25/10
Sum of Awards under the DIU Replacement Plan
Payable in Stock – Non-Employee Directors
79,000
 






- 10 -

